Citation Nr: 0114836	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to dependents' educational assistance 
benefits under Chapter 35 of Title 38.  

2.  Entitlement to an effective date earlier than 
November 10, 1998 for the assignment of a 100 percent 
disability rating for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
November 1970.  

This appeal arises from an April 1999 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to 
dependents' educational assistance benefits under Chapter 35 
of Title 38.  Additionally, the RO granted an increased 
disability rating from 30 percent to 100 percent for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), effective from November 10, 1998.  

In an April 2001 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
diabetes mellitus on a direct or presumptive basis.  Further 
review of the claims folder indicates that, previously in a 
February 1997 rating action, the RO denied service connection 
for diabetes mellitus.  According to this prior decision, the 
RO determined that the evidence of record did not support a 
finding that the veteran's diabetes mellitus was caused or 
aggravated by his active military duty, may have been 
presumed to have been incurred in such service, or was 
related to his service-connected PTSD.  Also in February 
1997, the RO notified the veteran of this denial, but he did 
not submit a notice of disagreement.  The issue of 
entitlement to service connection for diabetes mellitus on a 
direct or presumptive basis is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board of Veterans' Appeals (Board) were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see also 38 C.F.R. § 21.3020 (2000)), 
the child, spouse, or surviving spouse of a veteran or 
serviceperson will have basic eligibility if the following 
conditions are met and, in particular, if the veteran

(1)  was discharged from service under 
conditions other than dishonorable, or 
died in service; and 

(2)  has a permanent total 
service-connected disability; or

(3)  a permanent total service-connected 
disability was in existence at the date 
of the veteran's death; or

(4)  died as a result of a 
service-connected disability; or (if a 
service-person)  

(5)  is on active duty as a member of the 
Armed Forces and now is, and, for a 
period of more than 90 days, has been 
listed by the Secretary concerned as 
missing in action, captured in the line 
of duty by a hostile force, or forcibly 
detained or interned in the line of duty 
by a foreign Government or power.

38 C.F.R. § 3.807(a) (2000).  

In the present case, the veteran's only service-connected 
disability is his PTSD.  In this regard, the Board notes 
that, initially by a February 1993 rating action, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation to this disability, effective from November 20th, 
1990.  Thereafter, by the April 1999 rating action, the RO 
granted an increased disability rating of 100 percent for the 
veteran's PTSD, effective from November 10, 1998.  This 
rating action also denied dependents' educational assistance 
benefits under Chapter 35 of Title 38 on the basis that the 
evidence did not show that the veteran has a total 
service-connected disability which is permanent in nature.  

In the statement of the case which was furnished to the 
veteran and his representative in March 2000, the RO 
explained that the evidence of record reflected a likelihood 
of improvement of the veteran's PTSD.  Consequently, the RO 
determined that the currently assigned evaluation of 
100 percent for the veteran's service-connected PTSD was not 
considered to be permanent in nature and would be subject to 
a future review examination.  In fact, the RO stated that a 
routine future examination was being scheduled "on or 
about" March 2001.  

A complete and thorough review of the claims folder 
indicates, however, that the report of this examination has 
not been associated with the claims folder.  Furthermore, the 
claims folder contains no information as to whether this 
evaluation was, in fact, conducted.  A remand is necessary, 
therefore, to accord the RO an opportunity to obtain the 
report of this examination, if it were conducted, and to 
associate the document with the claims folder.  If the 
examination has not been completed, the veteran should be 
given the opportunity to undergo such an evaluation.  

In an April 2000 record, a private physician explained that 
he has been treating the veteran for his PTSD and associated 
depression "for a longer time."  Additionally, the 
physician expressed his opinion that the veteran's illness 
"has remained severe and was leaving him totally and 
permanently disabled" and that the veteran would not be able 
to return to gainful employment in the future.  The treatment 
records from this physician have not been obtained and 
associated with the claims folder.  On remand, therefore, the 
RO should be accorded an opportunity to procure such 
documents and to associate them with the veteran's claims 
folder.  

With regard to the claim of entitlement to an effective date 
earlier than November 10, 1998 for the assignment of a 
100 percent disability rating for service-connected PTSD, the 
Board notes that the applicable regulatory provisions 
stipulate that an effective date for an increase in 
disability compensation shall be the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(o)(1) (2000).  
Additionally, the relevant regulation stipulates that the 
effective date of an increase in disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2000).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  First, the date of outpatient or 
hospital examination or the date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In addition, the date of 
receipt of evidence from a private physician or lay person 
will be accepted when the evidence furnished by or in behalf 
of the claimant is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b) (2000).  

According to the April 1999 rating action in the present 
case, the RO assigned an effective date of November 10th, 
1998 for the award of the total 100 percent evaluation for 
the veteran's service-connected PTSD because that date was 
the first day that an increase in the severity of this 
disability had been shown.  Specifically, a private 
examination conducted on that date included the examining 
physician's conclusions that the veteran remained socially 
isolated all the time and that he was unable to work.  

In view of the fact that all of the veteran's psychiatric 
treatment records have not been obtained and associated with 
the claims folder, the Board believes that a remand of his 
earlier effective date claim is necessary to accord the RO an 
opportunity to obtain such reports.  This additional evidence 
is pertinent to the matter of the determination of the 
factually ascertainable date that an increase in the severity 
of the veteran's service-connected PTSD occurred.  See, 
38 C.F.R. § 3.400(o)(2) (2000).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should also furnish the veteran 
the appropriate release of information 
forms in order to procure previously 
unobtained copies of any VA and private 
medical records pertaining to treatment 
that he has received for his 
service-connected PTSD since November 
1990.  Copies of all such available, 
previously unobtained records, including 
copies of records of treatment and 
examination that the veteran received from 
Dr. Norman von Buttlar, should be 
associated with the veteran's claims 
folder.  

3.  Regardless of the veteran's response, 
the RO should request the VA Medical 
Center in Memphis, Tennessee to furnish 
copies of records of treatment that the 
veteran has received at that facility 
since November 1990.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  

4.  In addition, the RO should attempt to 
procure the report of any VA psychiatric 
examination conducted with the veteran in 
March 2001.  If such an evaluation has not 
been completed, the veteran should be 
scheduled for a VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should reflect that the claims 
folder was reviewed.  All necessary tests 
and studies should be completed.  The 
examiner should be asked to obtain from 
the veteran his detailed occupational 
history and to identify the severity of 
his service-connected PTSD by identifying 
all disabling manifestations.  The 
examiner should also provide a global 
assessment of functioning score along with 
an explanation of the score's meaning in 
the context of applicable rating criteria.  
Additionally, the examiner should then 
express an opinion as to whether the 
veteran has total disability, due to his 
PTSD, that is as likely as not permanent 
in nature.  

5.  The RO should then re-adjudicate the 
issues of entitlement to dependents' 
educational assistance benefits under 
Chapter 35 of Title 38 and entitlement to 
an effective date earlier than 
November 10, 1998 for the assignment of a 
100 percent disability rating for 
service-connected PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




